—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated December 13, 1999, which denied his motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that triable issues of fact exist which preclude the granting of partial summary judgment to the plaintiff on the issue of liability (see, CPLR 3212; Young v Mauch, 268 AD2d 583). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.